for SEC Filing As filed with the Securities and Exchange Commission on December , 2008 Registration Nos. 333-111901 811-06017 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 9 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 20 x ARTIO GLOBAL EQUITY FUND INC. (Exact Name of Registrant as Specified in Charter) 330 Madison Avenue, New York, New York 10017 (Address of Principal Executive Offices) Registrants Telephone Number: (212) 297-3600 Anthony Williams President c/o Artio Global Management LLC 330 Madison Avenue New York, New York 10017 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) x on February 28, 2008 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: ARTIO GLOBAL Prospectus ARTIO GLOBAL FUNDS Artio International Equity Fund Artio International Equity Fund II Artio Total Return Bond Fund Artio Global High Income Fund Artio U.S. Microcap Fund Artio U.S. Smallcap Fund Artio U.S. Midcap Fund Artio U.S. Multicap Fund Artio Global Equity Fund, Inc. [February 28, 2009] Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved any Funds shares or determined whether this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Contents Page The Funds What every investor Risk/Return Summaries 3 should know about Introduction 3 the Funds Investment Strategies and Risks 4 International Equity Fund 4 International Equity Fund II 7 Total Return Bond Fund 10 Global High Income Fund 13 U.S. Microcap Fund 16 U.S. Smallcap Fund 17 U.S. Midcap Fund 18 U.S. Multicap Fund 19 Global Equity Fund 20 Performance 23 The Funds Fees and Expenses 34 Information for Fund Strategies and Risks 38 managing your Fund International Equity Fund 38 Account International Equity Fund II 39 Total Return Bond Fund 40 Global High Income Fund 41 U.S. Microcap Fund 42 U.S. Smallcap Fund 43 U.S. Midcap Fund 44 U.S. Multicap Fund 45 Global Equity Fund 46 Security Types 48 General Strategies Applicable to the Funds 49 Risks of Investing in the Funds 50 Fund Management 57 Investment Adviser 57 Portfolio Management of the Funds 59 Your Investment Where to find Investing in the Funds 60 more Pricing of Fund Shares 60 information Purchasing Your Shares 61 about the Exchanging Your Shares 65 Funds Redeeming Your Shares 66 Excessive Purchases and Redemptions or Exchanges 68 Distribution and Shareholder Services Plans 70 Distributions and Taxes 71 Distributions 71 Tax Information 72 Financial Highlights 73 For More Information Back Cover 2 RISK/RETURN SUMMARIES Introduction The Artio Global Funds (formerly, Julius Baer Funds) consist of the Artio Global Investment Funds (formerly, Julius Baer Investment Funds) and the Artio Global Equity Fund Inc. (formerly, Julius Baer Global Equity Fund Inc.). The Artio Global Funds currently consists of nine funds (each a Fund and together, the Funds): New Name Former Name Artio International Equity Fund Julius Baer International Equity Fund Artio International Equity Fund II Julius Baer International Equity Fund II Artio Total Return Bond Fund Julius Baer Total Return Bond Fund Artio Global High Income Fund Julius Baer Global High Income Bond Fund Artio U.S. Microcap Fund Julius Baer U.S. Microcap Fund Artio U.S. Smallcap Fund Julius Baer U.S. Smallcap Fund Artio U.S. Midcap Fund Julius Baer U.S. Midcap Fund Artio U.S. Multicap Fund Julius Baer U.S. Multicap Fund Artio Global Equity Fund Inc. Julius Baer Global Equity Fund Inc. Each Artio Global Fund has a different investment goal and risk level. Artio Global Management LLC (the Adviser or Artio Global) is the investment adviser to the Funds. The Advisers parent, Artio Global Investors Inc. (AGI), has filed documents with the Securities and Exchange Commission (the SEC) indicating an intention to make an initial public offering (IPO) of its shares. Because it entails a change of control of the Adviser, the IPO of AGI will result in an assignment and termination of each Funds current investment advisory agreement with the Adviser under the Investment Company Act of 1940, as amended (the 1940 Act).
